16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
SOUTH CAROLINA NATIONAL BANK;  Gordon K. Billipp;  ElizabethW. Billip, Plaintiffs-Appellees,v.C. Donald STONE, Defendant-Appellant,andJames A. STONE;  Buchanan & Company;  Unico Development SE;United Medical & Surgical Supply Corporation;  C. BenjaminSmith;  Ann H. Smith;  Benan;  Retirement Horizons;  Tom L.Sizemore;  John J. Bandy;  Kenny O. Merritt;  RickeyMerritt;  Horace C. Smith;  J.W. Wakefield;  Harold Fleming;Heritage Living Centers, Incorporated;  J R. Randall;Parker & Kotouc;  Thomas O. Kotouc;  Low & Furby;Whiteside, Smith, Jones & Duncan;  May Zima & Company, Defendants.
No. 93-1835.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 3, 1994.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  William B. Traxler, Jr., District Judge.  (CA-88-791-7-21)
C. Donald Stone, appellant pro se.
William Llewellyn Pope, Pope & Rodgers, Columbia, SC;  Thomas Allen Hutcheson, Nelson, Mullins, Riley & Scarborough, Charleston, SC, for appellees.
D.S.C.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON,* Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying, without prejudice, Appellant's application for in forma pauperis status.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis* and dismiss this appeal on the reasoning of the district court.  South Carolina National Bank v. Stone, No. CA-88-791-7-21 (D.S.C. June 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Judge Hamilton recused himself from consideration of this appeal.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


*
 Our separate denial of leave to proceed in forma pauperis is also without prejudice to future such applications